Allowable Subject Matter
1.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor device and a wiring structure for an electronic device with all exclusive limitations as recited in claims 1 and 12 which may be characterized in that a first line is laid out along the first outer track and having an end portion that is laid out along the first outer track, a second line is laid out along the first inner track and having an end portion that is laid out along the first outer track, a first via plug is in contact with the end portion of the first line, and in that a second via plug is in contact with the end portion of the second line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Zhang et al. U.S. Patent 9,337,087 B1 discloses a multilayer structure formed in multiple levels and along the edges of a chip to prevent and detect damages to the chip, the multilayer structure including a support layer, a first plurality of dielectric pillars overlying the support layer, a metal layer filling spaces between the first plurality of dielectric pillars, an insulation layer overlying the first plurality of dielectric pillars and the metal layer, a second plurality of dielectric pillars overlying the insulation layer, and a second metal layer filling spaces between the second plurality of dielectric pillars.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08-05-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818